UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1, 2014 ¨ TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-54817 CARBON SCIENCES, INC. (Name of registrant in its charter) Nevada 20-5451302 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5511C Ekwill Street, Santa Barbara, California 93111 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: (805) 456-7000 Indicate by check mark whether the registrant (1)has filed all reports required by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No x The number of shares of registrant’s common stock outstanding, as of November 12, 2014 was 231,337,534. 1 CARBON SCIENCES, INC. INDEX PART I: FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS (Unaudited) 3 Condensed Balance Sheets 3 Condensed Statements of Operations 4 Condensed Statements of Cash Flows 5 Notes to Condensed Financial Statements 6 ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 18 ITEM 3 : QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 24 ITEM 4: CONTROLS AND PROCEDURES 24 PART II: OTHER INFORMATION 25 ITEM 1 LEGAL PROCEEDINGS 25 ITEM 1A : RISK FACTORS 25 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 25 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 25 ITEM 4 MINE SAFETY DISCLOSURES 26 ITEM 5 OTHER INFORMATION 26 ITEM 6: EXHIBITS 26 SIGNATURES 29 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CARBON SCIENCES, INC. Condensed Balance Sheets September 30, December 31, ASSETS (Unaudited) CURRENT ASSETS: Cash $ $ Prepaid expenses Total current assets PROPERTY AND EQUIPMENT, NET OTHER ASSETS - Patents Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses and other current liabilities Accrued interest, notes payable Derivative liability Convertible notes payable, net of beneficial conversion feature of $0 and $8,849, respectively Convertible notes payable, net of discount of $41,466 and $226,445, respectively Total current liabilities LONG-TERM LIABILITIES: Convertible notes payable, net of discount of $364,359 - Convertible note payable Total long-term liabilities Total liabilities STOCKHOLDERS’ DEFICIT: Preferred stock, $0.001 par value; 20,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.001 par value; 1,000,000,000 shares authorized, 212,093,388 and 72,134,930 shares issued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See notes to condensed financial statements 3 Table of Contents CARBON SCIENCES, INC. Condensed Statements of Operations (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, REVENUE $
